DETAILED ACTION
Examiner's Amendment
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Replace claims 22 and 35 as shown below.
22. (currently amended) The device of claim 21, wherein: the device is configured so that the vibration isolator increases the vibrational energy imparted to a given location of a skull bone relative to that which would be the case in the absence of the vibration isolator.  
35. (currently amended) A method, comprising: capturing sound external to a human recipient; transcutaneously transmitting a signal based on the captured sound to an implantable hearing prosthesis implanted in the human recipient; and generating vibrations, based on the transcutaneously transmitted signal, inside a housing of an implantable hearing prosthesis implanted in a human recipient, wherein the 4Docket No.: 5441-318Evibrations travel from the cite of generation of the vibrations to bone of the recipient and then to an inner ear of the human to evoke a bone conduction hearing percept, and of paths through structure of the implantable hearing prosthesis from the cite of generation to bone for the vibrations to travel, some but not all of the paths purposely attenuate vibrational energy.
End of Examiner Amendment.
Examiner’s Statement for Reason for Allowance
 
Claims 21-40 are allowed.
 	The following is an examiner's statement of reasons for allowance: 
the prior art of records teaches various wearable audio systems, for example: Westerkull (2006/0045298), Parker (US 2010/0137675), Westerkull (US 2007/0053536), Vermeiren (US 2012/0108887) and Parker (US 2009/0245554). However, the prior art of record fails to show “wherein the device is an implantable component of a transcutaneous bone conduction device, and at least one of: (i) the vibration isolator is made of silicone; (ii) the vibration isolator is exposed to body fluids when the device is implanted in a human; or (iii) the device is configured so that, with the aid of the vibration isolator, a total amount of vibrational energy transferred into bone is concentrated over a smaller area relative to that which would be the cased in the absence of the vibration isolator,” as required by claim 21, and “wherein the device is an implantable component of a transcutaneous bone conduction device configured to be mounted to bone of a human, the device includes silicone, and the silicone prevents formation of a bond in a path between the vibration generator and bone so that transmission of vibration from the vibration generator to the bone is reduced relative to that which would be the case in the absence of the silicone,” as required by claim 28, and “transcutaneously transmitting a signal based on the captured sound to an implantable hearing prosthesis implanted in the human recipient; and generating vibrations, based on the transcutaneously transmitted signal, inside a housing of an implantable hearing prosthesis implanted in a human recipient, wherein 4Docket No.: 5441-318E the vibrations travel from the cite of generation of the vibrations to bone of the recipient and then to an inner ear of the human to evoke a bone conduction hearing percept, and of paths through structure of the implantable hearing prosthesis from the cite of generation to bone for the vibrations to travel, some but not all of the paths purposely attenuate vibrational energy,” as required by claim 35 when combined with all the limitations of claims 21, 28 and 35 respectively.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651